Exhibit 10.1

 

FIRST AMENDED AND RESTATED

EMPLOYMENT AGREEMENT

 

This First Amended and Restated Employment Agreement (“Agreement”) is made and
entered into as of May 29, 2015 (the “Amendment Effective Date”) by and between
Enviva Management Company, LLC, a Delaware limited liability company
(the “Company”), and Stephen F. Reeves (“Executive”) and supersedes and replaces
in its entirety the Employment Agreement (the “Prior Agreement”) dated June 28,
2014 (the “Original Effective Date”) by and between Enviva Holdings, LP, a
Delaware limited partnership (“Holdings”), as amended by the Assignment,
Assumption and Amendment Agreement by and among Holdings, the Company and
Executive dated April 9, 2015 (the “Assignment Agreement”).

 

1.                                      Employment.  During the period
commencing on the Amendment Effective Date and for the duration of the
Employment Period (as defined in Section 4 below) thereafter (the “Specified
Employment Period”), the Company shall continue to employ Executive, and
Executive shall serve, as Executive Vice President and Chief Financial Officer
of the Company, Holdings and the Company’s Affiliates.

 

2.                                      Duties and Responsibilities of
Executive.

 

(a)                                 During the Employment Period, Executive
shall devote his full business time and attention to the business of the Company
and its Affiliates, as applicable, and will not hold any outside employment or
consulting position.  Executive’s duties pursuant to this Agreement will include
those normally incidental to the position identified in Section 1, as well as
such additional duties may be assigned to him by the Company from time to time.

 

(b)                                 Executive represents and covenants that he
is not the subject of or a party to any employment agreement, non-competition
covenant, nondisclosure agreement, or any other agreement, covenant,
understanding, or restriction that would prohibit Executive from executing this
Agreement and fully performing his duties and responsibilities hereunder, or
would in any manner, directly or indirectly, limit or affect the duties and
responsibilities that may now or in the future be assigned to Executive
hereunder.

 

(c)                                  Executive acknowledges and agrees that
Executive owes the Company and its Affiliates fiduciary duties, including duties
of care, loyalty, fidelity and allegiance, such that Executive shall act at all
times in the best interests of the Company and its Affiliates and shall not
appropriate any business opportunity for himself.  Executive agrees that the
obligations described in this Agreement are in addition to, and not in lieu of,
the obligations Executive owes the Company under common law.  The Parties
acknowledge and agree that Executive may provide services (including as an
executive, employee, director, or otherwise) to multiple Affiliates of the
Company and, in providing such services, Executive will not be violating his
obligations hereunder so long as Executive abides by the terms of Sections 7, 8,
and 9 below in the course of performing such services.

 

--------------------------------------------------------------------------------


 

3.                                      Compensation.

 

(a)                                 During the Specified Employment Period, the
Company shall pay to Executive an annualized base salary of $375,000 (the “Base
Salary”) in consideration for Executive’s services under this Agreement, payable
on a not less than monthly basis, in conformity with the Company’s customary
payroll practices for executives.

 

(b)                                 During the Specified Employment Period,
Executive shall be eligible for discretionary bonus compensation for each
complete calendar year that he is employed by the Company hereunder (each, a
“Bonus Year”) pursuant to the applicable incentive or bonus compensation plan of
the Company, if any, that is applicable to similarly situated executives of the
Company (each, an “Annual Bonus”).  Each Annual Bonus shall have a target value
that is not less than 90% of Executive’s Base Salary as in effect on the first
day of the Bonus Year to which such Annual Bonus relates (the “Minimum Target
Annual Bonus”); provided, however, that the Minimum Target Annual Bonus for the
2015 calendar year shall not be less than 90% of Executive’s Base Salary as in
effect on the Amendment Effective Date.  The performance targets that must be
achieved in order to realize certain bonus levels shall be established by the
Board of Directors of Enviva Holdings GP, LLC (the “Board”) or a committee
thereof annually, in its sole discretion, and communicated to Executive in
accordance with terms of the applicable incentive or bonus plan, if any, or if
no such plan has been adopted, within the first 90 days of the applicable Bonus
Year (the most recently established target value for Executive’s Annual Bonus is
referred to herein as the “Target Annual Bonus”).  Each Annual Bonus, if any,
will be paid as soon as administratively feasible after the Board or a committee
thereof certifies whether the applicable performance targets for the applicable
Bonus Year have been achieved, but in no event later than March 15 following the
end of such Bonus Year.

 

(c)                                  Long-Term Incentive Plan.  With respect to
the 2016 calendar year and each subsequent calendar year during the Specified
Employment Period, Executive shall be eligible to receive annual awards under
the Enviva Partners, LP equity compensation plan in effect from time to time
(the “LTIP”) with a target value equal to 150% of Executive’s Base Salary as in
effect on the first day of such calendar year (the “Target Annual LTIP Award”). 
All awards granted to Executive under the LTIP, if any, shall be on such terms
and conditions as the board of directors (the “GP Board”) of Enviva Partners GP,
LLC or a committee thereof shall determine from time to time and shall be
subject to and governed by the terms and provisions of the LTIP as in effect
from time to time and the award agreements evidencing such awards.  Nothing
herein shall be construed to give Executive any rights to any amount or type of
grant or award except as provided in such award to Executive provided in writing
and authorized by the GP Board (or a committee thereof).

 

4.                                      Term of Employment.  The initial term of
Executive’s employment under this Agreement shall be for the period beginning on
the Original Effective Date and ending on the second anniversary of the Original
Effective Date (the “Initial Term”).  On the second anniversary of the Original
Effective Date and on each subsequent anniversary thereafter, the term of
Executive’s employment under this Agreement shall automatically renew and extend
for a period of 12 months (each such 12-month period being a “Renewal Term”)
unless written notice of non-renewal is delivered by either party to the other
not less than 60 days prior to the expiration of the then-existing Initial Term
or Renewal Term.  Notwithstanding any other

 

2

--------------------------------------------------------------------------------


 

provision of this Agreement to the contrary, Executive’s employment pursuant to
this Agreement may be terminated at any time in accordance with Section 6.  The
period from the Original Effective Date through the expiration of this Agreement
or, if sooner, the termination of Executive’s employment pursuant to this
Agreement, regardless of the time or reason for such termination, shall be
referred to herein as the “Employment Period.”

 

5.                                      Reimbursement of Business Expenses;
Benefits.  Subject to the terms and conditions of this Agreement, Executive
shall be entitled to the following reimbursements and benefits during the
Employment Period:

 

(a)                                 Reimbursement of Business Expenses.  The
Company agrees to reimburse Executive for Executive’s reasonable
business-related expenses incurred in the performance of Executive’s duties
under this Agreement; provided that Executive timely submits all documentation
for such reimbursement, as required by Company policy in effect from
time-to-time.  Any reimbursement of expenses under this Section 5(a),
Section 8(b)(iv), or Section 12 shall be made by the Company upon or as soon as
practicable following receipt of supporting documentation reasonably
satisfactory to the Company (but in any event not later than the close of
Executive’s taxable year following the taxable year in which the expense is
incurred by Executive); provided, however, that, upon the termination of
Executive’s employment with the Company, in no event shall any additional
reimbursement be made prior to the date that is six months after the date of
such termination (or, if earlier, prior to the date of Executive’s death) to the
extent such payment delay is required under Section 409A(a)(2)(B) of the
Internal Revenue Code.  In no event shall any reimbursement be made to Executive
for such expenses after the date that is five years after the date of the
termination of Executive’s employment with the Company.  Executive is not
permitted to receive a payment in lieu of reimbursement under this Section 5(a),
Section 8(b)(iv), or Section 12.

 

(b)                                 Benefits.  Executive shall be eligible to
participate in the same benefit plans or fringe benefit policies in which other
similarly situated Company employees are eligible to participate, subject to
applicable eligibility requirements and the terms and conditions of such plans
and policies as in effect from time to time.

 

6.                                      Termination of Employment.

 

(a)                                 Company’s Right to Terminate Executive’s
Employment for Cause.  The Company shall have the right to terminate Executive’s
employment at any time for “Cause”.  For purposes of this Agreement, “Cause”
shall mean Executive’s:

 

(i)                                     material breach of any policy
established by the Company or any of its Affiliates that (x) pertains to drug
and/or alcohol use and (y) is applicable to Executive;

 

(ii)                                  engaging in acts of disloyalty to the
Company or its Affiliates, including fraud, embezzlement, theft, commission of a
felony, or proven dishonesty; or

 

(iii)                               willful misconduct in the performance of, or
willful failure to perform a material function of, his duties under this
Agreement.

 

3

--------------------------------------------------------------------------------


 

(b)                                 Company’s Right to Terminate for
Convenience. The Company shall have the right to terminate Executive’s
employment without Cause, at any time and for any reason or no reason at all.

 

(c)                                  Executive’s Right to Terminate for Good
Reason.  Executive shall have the right to terminate his employment with the
Company at any time for “Good Reason.”  For purposes of this Agreement, “Good
Reason” shall mean:

 

(i)                                     a material diminution in Executive’s
authority, duties, title, or responsibilities;

 

(ii)                                  a material diminution in Executive’s Base
Salary, Minimum Target Annual Bonus or Target Annual LTIP Award;

 

(iii)                               the relocation of the geographic location of
Executive’s principal place of employment by more than 100 miles from the
location of Executive’s principal place of employment as of the Original
Effective Date; or

 

(iv)                              the Company’s delivery of a written notice of
non-renewal of this Agreement to Executive.

 

Notwithstanding the foregoing provisions of this Section 6(c) or any other
provision of this Agreement to the contrary, any assertion by Executive of a
termination for Good Reason shall not be effective unless all of the following
conditions are satisfied: (A) the condition described in Section 6(c)(i), (ii),
(iii), or (iv) giving rise to Executive’s termination of his employment must
have arisen without Executive’s written consent; (B) Executive must provide
written notice to the Company of such condition within 30 days of the date on
which Executive knew of the existence of the condition; (C) the condition
specified in such notice must remain uncorrected for 30 days after receipt of
such notice by the Company; and (D) the date of Executive’s termination of his
employment must occur within 30 days after the end of such cure period.

 

(d)                                 Death or Disability.  Upon the death or
Disability of Executive, Executive’s employment with the Company shall terminate
with no further obligation under this Agreement of either party, or their
successors in interest; provided that the Company shall pay to the estate of
Executive any amounts due under this Agreement.  For purposes of this Agreement,
a “Disability” shall exist if Executive is unable to perform the essential
functions of his position, with reasonable accommodation, due to an illness or
physical or mental impairment or other incapacity which continues for a period
in excess of 90 days, whether consecutive or not, in any period of 365
consecutive days.  The determination of a Disability will be made by the Company
after obtaining an opinion from a doctor of the Company’s choosing.  Executive
agrees to provide such information and participate in such examinations as may
be reasonably required by said doctor in order to form his or her opinion.  If
requested by the Company, Executive shall submit to a mental or physical
examination to be performed by an independent physician selected by the Company
to assist the Company in making such determination.

 

(e)                                  Executive’s Right to Terminate for
Convenience.  Executive shall have the right to terminate his employment with
the Company for convenience at any time upon 60 days’ advance written notice to
the Company; provided that if Executive provides a notice of

 

4

--------------------------------------------------------------------------------


 

termination pursuant to this Section 6(e), the Company may designate an earlier
termination date than that specified in Executive’s notice.  The Company’s
designation of such an earlier date will not change the nature of Executive’s
termination, which will still be deemed a voluntary resignation by Executive
pursuant to this Section 6(e).

 

(f)                                   Effect of Termination.

 

(i)                                     If Executive’s employment hereunder
shall terminate (1) pursuant to Section 4 at the expiration of the then-existing
Initial Term or Renewal Term, as applicable, as a result of a non-renewal of
this Agreement by Executive or (2) pursuant to Section 6(a) or 6(e) or due to
Executive’s death pursuant to Section 6(d), then all compensation and all
benefits to Executive hereunder shall terminate contemporaneously with such
termination of employment, except that Executive shall be entitled to
(x) payment of all earned, unpaid Base Salary within 30 days of his last day of
employment, or earlier if required by law, (y) reimbursement for all incurred
but unreimbursed expenses for which Executive is entitled to reimbursement in
accordance with Section 5(a), Section 8(b)(iv), and Section 12 and (z) benefits
to which Executive may be entitled pursuant to the terms of any plan or policy
described in Section 5(b).

 

(ii)                                  If Executive’s employment terminates
pursuant to Section 6(b) or 6(c) or due to Disability pursuant to Section 6(d),
then all compensation and all benefits to Executive hereunder shall terminate
contemporaneously with such termination of employment, except that (1) Executive
shall be entitled to receive the compensation and benefits described in clauses
(x) through (z) of Section 6(f)(i); and (2) if Executive executes, on or before
the Release Expiration Date (as defined below), and does not revoke within the
time provided by the Company to do so, a release of all claims in a form
satisfactory to the Company (which shall be substantially similar to the form of
release attached hereto as Exhibit A) (the “Release”)), then, provided that
Executive abides by his continuing obligations under Sections 7, 8, 9, and 10:

 

(A)                               The Company shall pay to Executive an amount
(the “Severance Payment”) equal to the sum of Executive’s Base Salary as in
effect on the date of the termination of Executive’s employment
(the “Termination Date”) and Executive’s Target Annual Bonus as of the
Termination Date.  The Severance Payment will be divided into 12 substantially
equal installments.  On the Company’s first regularly scheduled pay date that is
on or after the date that is 60 days after the Termination Date, the Company
shall pay to Executive, without interest, a number of such installments equal to
the number of such installments that would have been paid during the period
beginning on the Termination Date and ending on the Company’s first regularly
scheduled pay date that is on or after the date that is 60 days after the
Termination Date had the installments been paid on a monthly basis commencing on
the Company’s first regularly scheduled pay date coincident with or next
following the Termination Date, and each of the remaining installments shall be
paid on a monthly basis thereafter; provided, however, that (1) to the extent,
if any, that the aggregate amount of the installments of the Severance Payment
that would otherwise be paid pursuant to the preceding provisions of this
Section 6(f)(ii)(A)

 

5

--------------------------------------------------------------------------------


 

after March 15 of the calendar year following the calendar year in which the
Termination Date occurs (the “Applicable March 15”) exceeds the maximum
exemption amount under Treasury Regulation Section 1.409A-1(b)(9)(iii)(A), then
such excess shall be paid to Executive in a lump sum on the Applicable March 15
(or the first business day preceding the Applicable March 15 if the Applicable
March 15 is not a business day) and the installments of the Severance Payment
payable after the Applicable March 15 shall be reduced by such excess (beginning
with the installment first payable after the Applicable March 15 and continuing
with the next succeeding installment until the aggregate reduction equals such
excess), and (2) all remaining installments of the Severance Payment, if any,
that would otherwise be paid pursuant to the preceding provisions of this
Section 6(f)(ii)(A) after December 31 of the calendar year following the
calendar year in which the Termination Date occurs shall be paid with the
installment of the Severance Payment, if any, due in December of the calendar
year following the calendar year in which the Termination Date occurs;

 

(B)                               All outstanding awards granted to Executive
pursuant to the LTIP prior to the Termination Date that remain unvested as of
the Termination Date shall immediately become fully vested as of the Termination
Date; provided, however, that with respect to any such LTIP awards that were
granted subject to a performance requirement (other than continued service by
Executive) that has not been satisfied and certified by the GP Board (or a
committee thereof) as of the Termination Date, then (1) if the Termination Date
occurs within six months prior to the expiration of the performance period
applicable to such LTIP award, such LTIP award shall become vested based on
actual performance upon the expiration of such performance period; and (2) if
the Termination Date occurs at any other time during the performance period
applicable to such LTIP award, such LTIP award shall become vested as of the
Termination Date based on target performance.

 

(C)                               If Executive timely and properly elects to
continue coverage for Executive and Executive’s spouse and eligible dependents,
if any, under the Company’s group health plans pursuant to the Consolidated
Omnibus Budget Reconciliation Act of 1985, as amended (“COBRA”), similar in the
amounts and types of coverage provided by the Company to Executive prior to the
Termination Date, then for a period of 12 months following the Termination Date
or such earlier date as provided in this Section 6(f)(ii)(C), the Company shall
promptly reimburse Executive on a monthly basis for the entire amount Executive
pays to effect and continue such coverage; provided, however, that Executive’s
rights to such reimbursements under this Section 6(f)(ii)(C) shall terminate at
the time Executive becomes eligible to be covered under a group health plan
sponsored by another employer (and Executive shall promptly notify the Company
in the event that Executive becomes so eligible). Notwithstanding anything in
the preceding provisions of this Section 6(f)(ii)(C) to the contrary, (x) the
election of COBRA continuation coverage and the payment of any premiums due with
respect to such COBRA continuation coverage will remain Executive’s sole
responsibility, and the Company will assume no obligation for

 

6

--------------------------------------------------------------------------------


 

payment of any such premiums relating to such COBRA continuation coverage and
(y) if the provision of the benefit described in this Section 6(f)(ii)(C) cannot
be provided in the manner described above without penalty, tax, or other adverse
impact on the Company, then the Company and Executive shall negotiate in good
faith to determine an alternative manner in which the Company may provide a
substantially equivalent benefit to Executive without such adverse impact on the
Company.

 

(iii)                               Executive acknowledges his understanding
that if the Release is not executed on or before the Release Expiration Date,
and the required revocation period has not fully expired without revocation of
the Release by Executive, then Executive shall not be entitled to any payments
or benefits pursuant to Section 6(f)(ii).  As used herein, the “Release
Expiration Date” is that date that is 21 days following the date upon which the
Company delivers the Release to Executive (which shall occur no later than seven
days after the Termination Date) or, in the event that such termination of
employment is “in connection with an exit incentive or other employment
termination program” (as such phrase is defined in the Age Discrimination in
Employment Act of 1967, as amended), the date that is 45 days following such
delivery date.

 

(g)                                  Meaning of Termination of Employment.  For
all purposes of this Agreement, Executive shall be considered to have terminated
employment with the Company when Executive incurs a “separation from service”
with the Company within the meaning of Section 409A(a)(2)(A)(i) of the Internal
Revenue Code; provided, however, that whether such a separation from service has
occurred shall be determined based upon a reasonably anticipated permanent
reduction in the level of bona fide services to be performed to no more than 25%
of the average level of bona fide services provided in the immediately preceding
36 months.

 

7.                                      Conflicts of Interest; Disclosure of
Opportunities.  Executive agrees that he shall promptly disclose to the Board
any conflict of interest involving Executive upon Executive becoming aware of
such conflict.  Executive further agrees that, throughout the Employment Period
and for one (1) year thereafter, he shall offer to the Company and its
Affiliates, as applicable, all business opportunities relating to the
acquisition, development, ownership and operation of facilities which collect,
process and transform wood-based biomass into renewable energy feedstock,
including wood pellets, regardless of where such business opportunities arise.

 

8.                                      Confidentiality.  Executive acknowledges
and agrees that, in the course of his employment with the Company, he will be
provided with, and have access to, new and valuable Confidential Information (as
defined below) of the Company, its Affiliates and of third parties who have
supplied such information to the Company or its Affiliates, as applicable.  In
consideration of Executive’s receipt and access to such Confidential Information
and in exchange for other valuable consideration provided hereunder, Executive
agrees to comply with this Section 8.

 

(a)                                 Executive covenants and agrees, both during
the Employment Period and thereafter that, except as expressly permitted by this
Agreement or by directive of the Board, he shall not disclose any Confidential
Information to any Person and shall not use any Confidential Information except
for the benefit of the Company or any of its Affiliates.  Executive shall take

 

7

--------------------------------------------------------------------------------


 

all reasonable precautions to protect the physical security of all documents and
other material containing Confidential Information (regardless of the medium on
which the Confidential Information is stored).  The covenants in this
Section 8(a) shall apply to all Confidential Information, whether now known or
later to become known to Executive during the Employment Period.

 

(b)                                 Notwithstanding Section 8(a), Executive may
make the following disclosures and uses of Confidential Information:

 

(i)                                     disclosures to other executives or
employees of the Company or its Affiliates who have a need to know the
information in connection with the business of the Company or its Affiliates;

 

(ii)                                  disclosures and uses that are incidental
to Executive’s provision of services to the Company and its Affiliates
consistent with the terms of this Agreement or that are approved by the Board;

 

(iii)                               disclosures for the purpose of complying
with any applicable laws or regulatory requirements; or

 

(iv)                              disclosures that Executive is legally
compelled to make by deposition, interrogatory, request for documents, subpoena,
civil investigative demand, order of a court of competent jurisdiction, or
similar process, or otherwise by law; provided, however, that, prior to any such
disclosure, Executive shall, to the extent legally permissible:

 

(A)                               provide the Board with prompt notice of such
requirements so that the Board may seek a protective order or other appropriate
remedy or waive compliance with the terms of this Section 8;

 

(B)                               consult with the Board on the advisability of
taking steps to resist or narrow such disclosure; and

 

(C)                               cooperate with the Board (at the Company’s
reasonable cost and expense) in any attempt it may make to obtain a protective
order or other appropriate remedy or assurance that confidential treatment will
be afforded the Confidential Information; and in the event such protective order
or other remedy is not obtained, Executive agrees (1) to furnish only that
portion of the Confidential Information that is legally required to be
furnished, as advised by written opinion of counsel to Executive (the reasonable
cost of which shall be borne by the Company), and (2) to exercise (at the
Company’s reasonable cost and expense) all reasonable efforts to obtain
assurance that confidential treatment will be accorded such Confidential
Information.

 

(c)                                  Upon the expiration of the Employment
Period and at any other time upon request of the Company, Executive shall
surrender and deliver to the Company all documents (including without limitation
electronically stored information) and other material of any nature containing
or pertaining to all Confidential Information in Executive’s possession and
shall not

 

8

--------------------------------------------------------------------------------


 

retain any such document or other material.  Within 10 days of any such request,
Executive shall certify to the Company in writing that all such materials have
been returned to the Company.

 

(d)                                 All non-public information, designs, ideas,
concepts, improvements, product developments, discoveries and inventions,
whether patentable or not, that are conceived, made, developed or acquired by
Executive, individually or in conjunction with others, during the period
Executive is or has been employed or affiliated with the Company or any of its
Affiliates (whether during business hours or otherwise and whether on the
Company’s premises or otherwise) that relate to the Company’s or any of its
Affiliates’ business or properties, products or services (including, without
limitation, all such information relating to corporate opportunities, business
plans, strategies for developing business and market share, research, financial
and sales data, pricing terms, evaluations, opinions, interpretations,
acquisition prospects, the identity of customers or their requirements, the
identity of key contacts within customers’ organizations or within the
organization of acquisition prospects, or marketing and merchandising
techniques, prospective names and marks) is defined as “Confidential
Information.”  Moreover, all documents, videotapes, written presentations,
brochures, drawings, memoranda, notes, records, files, correspondence, manuals,
models, specifications, computer programs, e-mail, voice mail, electronic
databases, maps, drawings, architectural renditions, models, and all other
writings or materials of any type including or embodying any of such
information, ideas, concepts, improvements, discoveries, inventions and other
similar forms of expression are and shall be the sole and exclusive property of
the Company or its Affiliates and be subject to the same restrictions on
disclosure applicable to all Confidential Information pursuant to this
Agreement.

 

(e)                                  Notwithstanding anything to the contrary in
this Section 8, Executive may, without violating the terms of this Section 8:
(i) make a good faith report of possible violations of applicable law to any
governmental agency or entity; or (ii) make disclosures that are protected under
the whistleblower provisions of applicable law.

 

9.                                      Non-Competition.

 

(a)                                 The Company shall provide Executive access
to the Confidential Information for use only during the Employment Period, and
Executive acknowledges and agrees that the Company will be entrusting him, in
his unique and special capacity, with developing the goodwill of the Company,
and in consideration thereof and in consideration of the access to Confidential
Information, has voluntarily agreed to the covenants set forth in this
Section 9.  Executive further agrees and acknowledges that the limitations and
restrictions set forth herein, including but not limited to geographical and
temporal restrictions on certain competitive activities, are reasonable and not
oppressive and are material and substantial parts of this Agreement intended and
necessary to protect the Company’s legitimate business interests, including the
preservation of its Confidential Information and goodwill.

 

(b)                                 Executive agrees that, during the period set
forth in Section 9(c) below, he shall not, without the prior written approval of
the Company, directly or indirectly, for himself or on behalf of or in
conjunction with any other person or entity of whatever nature:

 

9

--------------------------------------------------------------------------------


 

(i)                                     engage or participate within the Market
Area in competition with the Company in any business in which either the Company
or its Protected Affiliates engaged in, or had plans to become engaged in of
which Executive was aware during the Employment Period or the period set forth
in Section 9(c) below, which business includes, without limitation, the
acquisition, development, ownership and operation of facilities which collect,
process, and transform wood-based biomass into renewable energy feedstock,
including wood pellets (the “Business”).  As used herein, the term “Protected
Affiliates” means any Affiliate of the Company for which Executive provided
services during the Employment Period, or about which Executive obtained
Confidential Information during the Employment Period.

 

(ii)                                  appropriate any Business Opportunity of,
or relating to, the Company or its Affiliates located in the Market Area, or
engage in any activity that is detrimental to the Company or its Affiliates or
that limits the Company’s or an Affiliate’s ability to fully exploit such
Business Opportunities or prevents the benefits of such Business Opportunities
from accruing to the Company or its Affiliates; or

 

(iii)                               solicit any employee of the Company or its
Affiliates to terminate his or her employment therewith during his or her
employment with the Company or its Affiliate, as applicable.

 

(c)                                  Timeframe of Non-Competition Agreement. 
Executive agrees that the covenants of this Section 9 shall be enforceable
during the Employment Period and for a period of one (1) year following the
termination of the Employment Period, for whatever reason.

 

(d)                                 Because of the difficulty of measuring
economic losses to the Company as a result of a breach of the foregoing
covenants, and because of the immediate and irreparable damage that could be
caused to the Company for which it would have no other adequate remedy,
Executive agrees that the foregoing covenant may be enforced by the Company, in
the event of breach by him, by injunctions and restraining orders and that such
enforcement shall not be the Company’s exclusive remedy for a breach but instead
shall be in addition to all other rights and remedies available to the Company.

 

(e)                                  The covenants in this Section 9 are
severable and separate, and the unenforceability of any specific covenant shall
not affect the provisions of any other covenant.  Moreover, in the event any
court of competent jurisdiction or arbitrator, as applicable, shall determine
that the scope, time, or territorial restrictions set forth are unreasonable,
then it is the intention of the parties that such restrictions be enforced to
the fullest extent which the court or arbitrator deems reasonable, and this
Agreement shall thereby be reformed.

 

(f)                                   For purposes of this Section 9, the
following terms shall have the following meanings:

 

(i)                                     “Business Opportunity” shall mean any
commercial, investment, or other business opportunity relating to the Business.

 

10

--------------------------------------------------------------------------------


 

(ii)                                  “Market Area” shall mean any location or
geographic area within 75 miles of a location where the Company or its
Affiliates conducts business, or has plans to conduct business of which
Executive is aware, during the Employment Period.

 

(g)                                  All of the covenants in this Section 9
shall be construed as an agreement independent of any other provision in this
Agreement, and the existence of any claim or cause of action of Executive
against the Company, whether predicated on this Agreement or otherwise, shall
not constitute a defense to the enforcement by the Company of such covenants.

 

10.                               Ownership of Intellectual Property.  Executive
agrees that the Company or its applicable Affiliate shall own, and Executive
agrees to assign and does hereby assign, all right, title, and interest
(including but not limited to patent rights, copyrights, trade secret rights,
mask work rights, trademark rights, and all other intellectual and industrial
property rights of any sort throughout the world) relating to any and all
inventions (whether or not patentable), works of authorship, mask works,
designs, know-how, ideas, and information authored, created, contributed to,
made, or conceived or reduced to practice, in whole or in part, by Executive
during the period that Executive is or has been employed or affiliated with the
Company or any of its Affiliates that either (a) relate, at the time of
conception, reduction to practice, creation, derivation, or development, to the
Company’s or any of its Affiliates’ business or actual or anticipated research
or development, or (b) were developed on any amount of the Company’s time or
with the use of any of the Company’s or its Affiliates’ equipment, supplies,
facilities, or trade secret information (all of the foregoing collectively
referred to herein as “Company Intellectual Property”), and Executive will
promptly disclose all Company Intellectual Property to the Company.  All of
Executive’s works of authorship and associated copyrights created during the
Employment Period and in the scope of Executive’s employment shall be deemed to
be “works made for hire” within the meaning of the Copyright Act.  Executive
agrees to perform, during and after the Employment Period, all reasonable acts
deemed necessary by the Company to assist the Company or its applicable
Affiliate, at the Company’s or such Affiliate’s expense, in obtaining and
enforcing its rights throughout the world in the Company Intellectual Property. 
Such acts may include, but are not limited to, execution of documents and
assistance or cooperation (i) in the filing, prosecution, registration, and
memorialization of assignment of any applicable patents, copyrights, mask work,
or other applications, (ii) in the enforcement of any applicable patents,
copyrights, mask work, moral rights, trade secrets, or other proprietary rights,
and (iii) in other legal proceedings related to the Company Intellectual
Property.

 

11.                               Arbitration.

 

(a)                                 Subject to Section 11(d), any dispute,
controversy or claim between Executive and the Company or any of its Affiliates
arising out of or relating to this Agreement or Executive’s employment with the
Company will be finally settled by arbitration in New York, New York before, and
in accordance with the rules for the resolution of employment disputes then in
effect of, the American Arbitration Association (“AAA”).  The arbitration award
shall be final and binding on both parties.

 

(b)                                 Any arbitration conducted under this
Section 11 shall be heard by a single arbitrator (the “Arbitrator”) selected in
accordance with the then-applicable rules of the AAA.  The Arbitrator shall
expeditiously (and, if possible, within 90 days after the selection of the

 

11

--------------------------------------------------------------------------------


 

Arbitrator) hear and decide all matters concerning the dispute.  Except as
expressly provided to the contrary in this Agreement, the Arbitrator shall have
the power to (i) gather such materials, information, testimony, and evidence as
the Arbitrator deems relevant to the dispute before him or her (and each party
will provide such materials, information, testimony, and evidence requested by
the Arbitrator, except to the extent any information so requested is
proprietary, subject to a third-party confidentiality restriction, or to an
attorney-client or other privilege), and (ii) grant injunctive relief and
enforce specific performance.  The decision of the Arbitrator shall be rendered
in writing, be final and binding upon the disputing parties, and the parties
agree that judgment upon the award may be entered by any court of competent
jurisdiction; provided that the parties agree that the Arbitrator and any court
enforcing the award of the Arbitrator shall not have the right or authority to
award punitive or exemplary damages to any disputing party.

 

(c)                                  Each side shall share equally the cost of
the arbitration and bear its own costs and attorneys’ fees incurred in
connection with any arbitration, unless the Arbitrator determines that
compelling reasons exist for allocating all or a portion of such costs and fees
to the other side.

 

(d)                                 Notwithstanding Section 11(a), an
application for emergency or temporary injunctive relief by either party
(including without limitation any such application to enforce the provisions of
Sections 8, 9 or 10 herein) shall not be subject to arbitration under this
Section 11; provided, however, that the remainder of any such dispute (beyond
the application for emergency or temporary injunctive relief) shall be subject
to arbitration under this Section.

 

(e)                                  By entering into this Agreement and
entering into the arbitration provisions of this Section 11, THE PARTIES
EXPRESSLY ACKNOWLEDGE AND AGREE THAT THEY ARE KNOWINGLY, VOLUNTARILY AND
INTENTIONALLY WAIVING THEIR RIGHTS TO A JURY TRIAL.

 

(f)                                   Nothing in this Section 11 shall prohibit
a party to this Agreement from (i) instituting litigation to enforce any
arbitration award, or (ii) joining another party to this Agreement in a
litigation initiated by a person or entity which is not a party to this
Agreement.

 

12.                               Defense of Claims.  Executive agrees that,
during the Employment Period and thereafter, upon reasonable request from the
Company, Executive will cooperate with the Company or its Affiliates in the
defense of any claims or actions that may be made by or against the Company or
its Affiliates that relate to Executive’s actual or prior areas of
responsibility, except if Executive’s reasonable interests are adverse to the
Company or its Affiliate(s), as applicable, in such claim or action.  The
Company agrees to pay or reimburse Executive for all of Executive’s reasonable
travel and other direct expenses incurred, or to be reasonably incurred, to
comply with Executive’s obligations under this Section 12, provided Executive
provides reasonable documentation of same and obtains the Company’s prior
approval for incurring such expenses.

 

13.                               Withholdings: Right of Offset.  The Company
may withhold and deduct from any payments made or to be made pursuant to this
Agreement (a) all federal, state, local, and other taxes as may be required
pursuant to any law or governmental regulation or ruling, and (b) any deductions
consented to in writing by Executive.

 

12

--------------------------------------------------------------------------------


 

14.                               Title and Headings; Construction.  Titles and
headings to Sections hereof are for the purpose of reference only and shall in
no way limit, define, or otherwise affect the provisions hereof.  Any and all
Exhibits or Attachments referred to in this Agreement are, by such reference,
incorporated herein and made a part hereof for all purposes.  The words
“herein,” “hereof,” “hereunder,” and other compounds of the word “here” shall
refer to the entire Agreement and not to any particular provision hereof.

 

15.                               Applicable Law; Submission to Jurisdiction. 
This Agreement shall in all respects be construed according to the laws of the
State of New York without regard to the conflict of law principles thereof. 
With respect to any claim or dispute related to or arising under this Agreement,
the parties hereby consent to the arbitration provisions of Section 11 above and
recognize and agree that should any resort to a court be necessary and permitted
under this Agreement, then they consent to the exclusive jurisdiction, forum and
venue of the state and federal courts located in New York, New York.

 

16.                               Entire Agreement and Amendment.  This
Agreement contains the entire agreement of the parties with respect to the
matters covered herein; moreover, this Agreement supersedes all prior and
contemporaneous agreements and understandings, oral or written, between the
parties hereto concerning the subject matter hereof.  Without limiting the scope
of the preceding sentence, except as otherwise expressly provided in this
Section 16, all understandings and agreements preceding the Amendment Effective
Date and relating to the subject matter hereof (including, without limitation,
the Prior Agreement and the Assignment Agreement) are hereby null and void and
of no further force or effect, and this Agreement shall supersede all other
agreements, written or oral, that purport to govern the terms of Executive’s
employment (including Executive’s compensation) with the Company or any of its
Affiliates.  Executive acknowledges and agrees that the Prior Agreement is
hereby terminated and has been satisfied in full, as has any other employment
agreement between Executive and the Company or any of its Affiliates.  In
entering into this Agreement, Executive expressly acknowledges and agrees that
Executive has received all sums and compensation that Executive has been owed,
is owed, or ever could be owed pursuant to the agreement(s) referenced in the
previous sentence.  Notwithstanding anything in the preceding provisions of this
Section 16 to the contrary, the parties expressly acknowledge and agree that
this Agreement does not supersede or replace, but instead complements and is in
addition to, all equity compensation agreements between Executive and the
Company or any of its Affiliates.  This Agreement may be amended only by a
written instrument executed by both parties hereto.

 

17.                               Waiver of Breach.  Any waiver of this
Agreement must be executed by the party to be bound by such waiver.  No waiver
by either party hereto of a breach of any provision of this Agreement by the
other party, or of compliance with any condition or provision of this Agreement
to be performed by such other party, will operate or be construed as a waiver of
any subsequent breach by such other party or any similar or dissimilar provision
or condition at the same or any subsequent time.  The failure of either party
hereto to take any action by reason of any breach will not deprive such party of
the right to take action at any time while such breach continues.

 

18.                               Assignment.  This Agreement is personal to
Executive, and neither this Agreement nor any rights or obligations hereunder
shall be assignable or otherwise transferred

 

13

--------------------------------------------------------------------------------


 

by Executive.  The Company may assign this Agreement to any successor (whether
by merger, purchase or otherwise) to all or substantially all of the equity,
assets, or businesses of the Company, if such successor expressly agrees to
assume the obligations of the Company hereunder.

 

19.                               Affiliates.  For purposes of this Agreement,
the term “Affiliates” is defined as any person or entity Controlling, Controlled
by, or Under Common Control with the Company.  The term “Control,” including the
correlative terms “Controlling,” “Controlled By,” and “Under Common Control
with” means possession, directly or indirectly, of the power to direct or cause
the direction of management or policies (whether through ownership of securities
or any partnership or other ownership interest, by contract, or otherwise) of a
person or entity.  For the purposes of the preceding sentence, Control shall be
deemed to exist when a person or entity possesses, directly or indirectly,
through one or more intermediaries (a) in the case of a corporation more than
50% of the outstanding voting securities thereof, (b) in the case of a limited
liability company, partnership, limited partnership, or joint venture, the right
to more than 50% of the distributions therefrom (including liquidating
distributions), or (c) in the case of any other person or entity, more than 50%
of the economic or beneficial interest therein.

 

20.                               Notices.  Notices provided for in this
Agreement shall be in writing and shall be deemed to have been duly received
(a) when delivered in person, (b) on the first business day after such notice is
sent by air express overnight courier service, or (c) on the third business day
following deposit in the United States mail, registered or certified mail,
return receipt requested, postage prepaid and addressed, in each case, to the
following address, as applicable:

 

(1)                                 If to the Company, addressed to:

 

Enviva Management Company, LLC

7200 Wisconsin Ave. Suite 1000

Bethesda, MD 20814

Attention: Executive Vice President, General Counsel & Secretary

 

(2)                                 If to Executive, addressed to the most
recent address the Company has in its employment records for Executive.

 

21.                               Counterparts.  This Agreement may be executed
in any number of counterparts, including by facsimile or “PDF” or similar
electronic format, each of which when so executed and delivered shall be an
original, but all such counterparts shall together constitute one and the same
instrument.  Each counterpart may consist of a copy hereof containing multiple
signature pages, each signed by one party, but together signed by both parties
hereto.

 

22.                               Deemed Resignations.  Unless otherwise agreed
to in writing by the Company and Executive prior to the termination of
Executive’s employment, any termination of Executive’s employment shall
constitute (a) an automatic resignation of Executive as an officer of the
Company and each Affiliate of the Company, as applicable, (b) an automatic
resignation of Executive from the Board (if applicable), from the board of
directors (or similar governing body) of the Company or any Affiliate of the
Company (if applicable), and (c) an automatic resignation from the board of
directors or any similar governing body of any corporation, limited

 

14

--------------------------------------------------------------------------------


 

liability entity, or other entity in which the Company or any Affiliate holds an
equity interest and with respect to which board or similar governing body
Executive serves as the Company’s or such Affiliate’s designee or other
representative (if applicable).

 

23.                               Effect of Termination.  The provisions of
Sections 6(f), 7-12, 22, and 24 and those provisions necessary to interpret and
enforce them, shall survive any termination of the employment relationship
between Executive and the Company.

 

24.                               Third Party Beneficiaries.  Each Affiliate of
the Company shall be a third party beneficiary of Executive’s obligations under
Sections 7, 8, 9, 10, and 22 and shall be entitled to enforce such obligations
as if a party hereto.

 

25.                               Severability.  Subject to Section 9(e), if an
arbitrator or court of competent jurisdiction determines that any provision of
this Agreement is invalid or unenforceable, then the invalidity or
unenforceability of that provision shall not affect the validity or
enforceability of any other provision of this Agreement, and all other
provisions shall remain in full force and effect.

 

26.                               Section 409A.  Notwithstanding any provision
of this Agreement to the contrary, all provisions of this Agreement are intended
to comply with Section 409A of the Internal Revenue Code of 1986, as amended,
and the applicable Treasury regulations and administrative guidance issued
thereunder (collectively, “Section 409A”) or an exemption therefrom and shall be
construed and administered in accordance with such intent.  Any payments under
this Agreement that may be excluded from Section 409A either as separation pay
due to an involuntary separation from service or as a short-term deferral shall
be excluded from Section 409A to the maximum extent possible. For purposes of
Section 409A, each installment payment provided under this Agreement shall be
treated as a separate payment.  Notwithstanding any provision in this Agreement
to the contrary, if any payment or benefit provided for herein would be subject
to additional taxes and interest under Section 409A if Executive’s receipt of
such payment or benefit is not delayed until the earlier of (i) the date of
Executive’s death or (ii) the date that is six months after the Termination Date
(such date, the “Section 409A Payment Date”), then such payment or benefit shall
not be provided to Executive (or Executive’s estate, if applicable) until the
Section 409A Payment Date.  Notwithstanding the foregoing, the Company makes no
representations that the payments and benefits provided under this Agreement are
exempt from, or compliant with, Section 409A and in no event shall the Company
or any of its Affiliates be liable for all or any portion of any taxes,
penalties, interest or other expenses that may be incurred by Executive on
account of non-compliance with Section 409A.

 

[Remainder of Page Intentionally Blank;

Signature Page Follows]

 

15

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Executive and the Company each have caused this Agreement to
be executed in its name and on its behalf, effective for all purposes as
provided above.

 

 

 

EXECUTIVE

 

 

 

 

 

/s/ Stephen F. Reeves

 

Stephen F. Reeves

 

 

 

 

 

ENVIVA MANAGEMENT COMPANY, LLC

 

 

 

 

 

By:

/s/ John Keppler

 

 

John Keppler

 

 

Chairman and Chief Executive Officer

 

SIGNATURE PAGE TO

FIRST AMENDED AND RESTATED

EMPLOYMENT AGREEMENT

(STEPHEN F. REEVES)

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

FORM OF RELEASE AGREEMENT

 

This Release Agreement (this “Agreement”) constitutes the release referred to in
that certain First Amended and Restated Employment Agreement (the “Employment
Agreement”) dated as of May 29, 2015, by and among Stephen F. Reeves
(“Executive”) and Enviva Management Company, LLC (the “Company”).  Capitalized
terms used but not defined herein shall have the meanings assigned to them in
the Employment Agreement.

 

(a)                                 For good and valuable consideration,
including the Company’s provision of certain severance payments (or a portion
thereof) to Executive in accordance with Section 6(f)(ii) of the Employment
Agreement, Executive hereby releases, discharges and forever acquits (A) the
Company, its Affiliates and subsidiaries, (B)                               ,
                                ,                               , and their
respective Affiliates and subsidiaries and (C) the past, present and future
stockholders, officers, members, partners, directors, managers, employees,
agents, attorneys, heirs, representatives, successors, and assigns of the
entities specified in clauses (A) and (B) above, in their personal and
representative capacities (collectively, the “Company Parties”), from liability
for, and hereby waives, any and all claims, damages, or causes of action of any
kind related to Executive’s employment with any Company Party, the termination
of such employment, and any other acts or omissions related to any matter on or
prior to the date of the execution of this Agreement including, without
limitation, (1) any alleged violation through the date of this Agreement of: 
(i) the Age Discrimination in Employment Act of 1967, as amended; (ii) Title VII
of the Civil Rights Act of 1964, as amended; (iii) the Civil Rights Act of 1991;
(iv) Sections 1981 through 1988 of Title 42 of the United States Code, as
amended; (v) the Employee Retirement Income Security Act of 1974, as amended;
(vi) the Immigration Reform Control Act, as amended; (vii) the Americans with
Disabilities Act of 1990, as amended; (viii) the National Labor Relations Act,
as amended; (ix) the Occupational Safety and Health Act, as amended; (x) the
Family and Medical Leave Act of 1993; (xi) any federal, state or local
anti-discrimination law; (xii) any federal, state or local wage and hour law;
(xiii) any other local, state or federal law, regulation or ordinance; and
(xiv) any public policy, contract, tort, or common law claim; (2) any allegation
for costs, fees, or other expenses including attorneys’ fees incurred in or with
respect to a Released Claim; (3) any and all rights, benefits, or claims
Executive may have under any employment contract, incentive compensation plan,
or equity incentive plan with any Company Party or to any ownership interest in
any Company Party except as expressly provided: (I) in Section 6(f)(ii) of the
Employment Agreement; and (II) pursuant to the terms of any equity compensation
agreement between Executive and a Company Party (including any Restricted Unit
Agreement with Holdings or any Award Agreement (as defined in the LTIP) relating
to an award granted to Executive pursuant to the LTIP), and (4) any claim for
compensation or benefits of any kind not expressly set forth in the Employment
Agreement or any equity compensation agreement (collectively, the “Released
Claims”).  In no event shall the Released Claims include (a) any claim which
arises after the date of this Agreement, (b) any claim to vested benefits under
an employee benefit plan or equity compensation plan, or (c) any claims for
contractual payments under Section 5(a) or Section 6(f)(ii) of the Employment
Agreement.  This Agreement is not intended to indicate that any such claims
exist or that, if they do exist, they are meritorious.  Rather, Executive is
simply agreeing that, in exchange for the consideration recited in the first
sentence of this paragraph, any and all potential claims of this

 

EXHIBIT A-1

--------------------------------------------------------------------------------


 

nature that Executive may have against the Company Parties, regardless of
whether they actually exist, are expressly settled, compromised, and waived.  By
signing this Agreement, Executive is bound by it.  Anyone who succeeds to
Executive’s rights and responsibilities, such as heirs or the executor of
Executive’s estate, is also bound by this Agreement.  This release also applies
to any claims brought by any person or agency or class action under which
Executive may have a right or benefit.  Notwithstanding the release of liability
contained herein, nothing in this Agreement prevents Executive from filing any
non-legally waivable claim (including a challenge to the validity of this
Agreement) with the Equal Employment Opportunity Commission (“EEOC”) or
comparable state or local agency or participating in any investigation or
proceeding conducted by the EEOC or comparable state or local agency; however,
Executive understands and agrees that Executive is waiving any and all rights to
recover any monetary or personal relief or recovery as a result of such EEOC or
comparable state or local agency proceeding or subsequent legal actions.  THIS
RELEASE INCLUDES MATTERS ATTRIBUTABLE TO THE SOLE OR PARTIAL NEGLIGENCE (WHETHER
GROSS OR SIMPLE) OR OTHER FAULT, INCLUDING STRICT LIABILITY, OF ANY OF THE
COMPANY PARTIES.

 

(b)                                 Executive agrees not to bring or join any
lawsuit or arbitration proceeding against any of the Company Parties in any
court relating to any of the Released Claims.  Executive represents that
Executive has not brought or joined any lawsuit or filed any charge or claim
against any of the Company Parties in any court or before any government agency
and has made no assignment of any rights Executive has asserted or may have
against any of the Company Parties to any person or entity, in each case, with
respect to any Released Claims.

 

(c)                                  By executing and delivering this Agreement,
Executive acknowledges that:

 

(i)                                     He has carefully read this Agreement;

 

(ii)                                  He has had at least [twenty-one (21)]
[forty-five (45)] days to consider this Agreement before the execution and
delivery hereof to the Company [Add if 45 days applies: , and he acknowledges
that attached to this Agreement are (1) a list of the positions and ages of
those employees selected for termination (or participation in the exit incentive
or other employment termination program); (2) a list of the ages of those
employees not selected for termination (or participation in such program); and
(3) information about the unit affected by the employment termination program of
which his termination was a part, including any eligibility factors for such
program and any time limits applicable to such program];

 

(iii)                               He has been and hereby is advised in writing
that he may, at his option, discuss this Agreement with an attorney of his
choice and that he has had adequate opportunity to do so;

 

(iv)                              He fully understands the final and binding
effect of this Agreement; the only promises made to him to sign this Agreement
are those stated in the Employment Agreement and herein; and he is signing this
Agreement knowingly,

 

EXHIBIT A-2

--------------------------------------------------------------------------------


 

voluntarily and of his own free will, and that he understands and agrees to each
of the terms of this Agreement; and

 

(v)                                 With the exception of any sums that he may
be owed pursuant to Section 6(f)(ii) of the Employment Agreement, he has been
paid all wages and other compensation to which he is entitled under the
Agreement and received all leaves (paid and unpaid) to which he was entitled
during the Employment Period.

 

Notwithstanding the initial effectiveness of this Agreement, Executive may
revoke the delivery (and therefore the effectiveness) of this Agreement within
the seven-day period beginning on the date Executive delivers this Agreement to
the Company (such seven day period being referred to herein as the “Release
Revocation Period”).  To be effective, such revocation must be in writing signed
by Executive and must be delivered to the Chairman of the Board of Directors of
Enviva Holdings GP, LLC before 11:59 p.m., New York, New York time, on the last
day of the Release Revocation Period.  If an effective revocation is delivered
in the foregoing manner and timeframe, this Agreement shall be of no force or
effect and shall be null and void ab initio.  No consideration shall be paid if
this Agreement is revoked by Executive in the foregoing manner.

 

Executed on this                        day of                           ,
              .

 

 

 

 

 

Stephen F. Reeves

 

EXHIBIT A-3

--------------------------------------------------------------------------------